Case 20-19106-SMG Doc85 Filed 11/19/20 Page 1 of 10

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
Fort Lauderdale Division

IN RE:

SEVEN STARS ON THE HUDSON CORP., CASE NO. 20-19106

CHAPTER 11
Debtor.
/

PLAN OF REORGANIZATION FOR SMALL BUSINESS
ARTICLE I
SUMMARY
This Plan of Reorganization (the “Plan”) under Subchapter V of chapter 11 of the
Bankruptcy Code (the “Code”) proposes to pay creditors of SEVEN STARS ON THE HUDSON
CORP. (the “Debtor’”) from future income.
This Plan provides for one class of secured claims and one class of unsecured claims. This
Plan also provides for the payment of administrative claims.
All creditors should refer to Articles V through VIII of this Pian for information regarding
the precise treatment of their claim. Your rights may be affected. You should read these papers
carefully and discuss them with your attorney, if you have one. {If you do not have an

attorney, you may wish to consult one.)

ARTICLE II
DESCRIPTION AND HISTORY OF THE DEBTOR’S BUSINESS
The Debtor was formed in April 2015 to operate a trampoline park. The business
operates within a location known as Xtreme Action Park which has various amusement

alternatives. The Debtor previously filed a chapter 11 proceeding after the landlord and its agent

 
Case 20-19106-SMG Doc85 Filed 11/19/20 Page 2 of 10

Xtreme Action Park engaged in unfair business practices resulting in significant loss of revenues.
This resulted in the debtor’s inability to fulfill its financial obligations to the SBA lender and its
former franchisor, “Rockin’ Jump”. The debtor filed a lawsuit against the landlord and its agent
Xtreme Action Park and also reached an agreement with its former franchisor to terminate the

franchise agreement. The Debtor now operates as “Spacebound Trampoline Park”.

While the previous case was pending, the corona virus pandemic (COVID-19) spread
throughout the world. The Debtor’s operations were shut down by Broward County from March
18, 2020 to June 3, 2020. When the Debtor reopened in June, it did so with a limited capacity.
Without any income, the Debtor was unable to pay rent and other obligations. With the inability
to cure its payments due under the lease prior to the confirmation of the previous case, the

Debtor’s previous case was dismissed by the Court for failure to meet deadlines.

The Debtor filed the instant case on August 24, 2020. At the time of the filing of this
case, the Debtor was approximately five (5) months behind on its rent. The Debtor’s principals
will be obtaining funds from a third party which will be sufficient to cure the amount owed to the

landlord.

Broward County has lifted its restrictions and the Debtor is operating at full capacity and
the Debtor’s income is increasing each week. However, it is believed that COVID-19 will affect
the business operations until June, 2021, limiting the income to some extent. As such, the
Debtor has worked out an arrangement with Wells Fargo wherein the Debtor will make interest

only payments through June, 2021.

For purposes of confirmation, Wells Fargo has agreed to bifurcate its claim to have a

 
Case 20-19106-SMG Doc85 Filed 11/19/20 Page 3 of 10

secured claim of $480,089.03 and an unsecured claim of $923,726.10, for purposes of this
bankruptcy only. The agreed upon terms within this bankruptcy have no affect and in no way
modify the rights of Wells Fargo as to the guarantors and collateral outside the bankruptcy estate.
The Debtor is engaged in a lawsuit with its landiord and Xtreme Action Park. The
Debtor has sought damages against the landlord and Xtreme Action Park for breach of covenant
of quiet enjoyment; breach of implied duty of good faith and fair dealing; violation of FDUPTA;
and, tortious interference with advantageous business relationships. The case is pending as an
adversary proceeding before the U.S. Bankruptcy Court, Southern District of Florida, Case No.
19-01230-SMG. The matter is set for a Pre-Trial Conference on July 6, 2021. Should the
Debtor obtain any recovery from the landlord, the proceeds will be dedicated to the payment of

unsecured creditor, less any expenses of litigation.

ARTICLE HI

LIQUIDATION ANALYSIS

To confirm the Plan, the Court must find that all creditors and equity interest holder who
do not accept the Plan will recetve as much under the Plan as such claim and equity interest holders

would receive in a Chapter 7 liquidation.

At the time the case was filed, the Debtor had assets totaling approximately $480,089.03.
However, Wells Fargo holds a secured claim in the amount of $1,403,815.10 leaving no funds

available for unsecured creditors or equity interest holders.

ASSETS

Bank accounts $ 96,023.66

 
Case 20-19106-SMG Doc85 Filed 11/19/20 Page 4 of 10

Deposits:
FPL $ 2,000.00
Landlord $150,891.34
$152,891.34
Inventory, equipment, office furniture, computers $ 54,020.00
Accounts Receivables $188,984.03!
TOTAL ASSETS $491,919.03
SECURED CREDITORS
Landlord $ 150,891.34
Wells Fargo $1,403,815.10
AMOUNT AVAILABLE FOR UNSECURED CREDITORS 0.00
ARTICLE IV
ABILITY TO FUND PLAN

 

The Debtor’s ability to fully fund the plan and make payments is dependent on the ability
of the company to continue to operate and generate sufficient revenue to pay its expenses in the
ordinary creditor. A copy of the projected budget is attached hereto.

The Debtor’s sales are seasonal. The projections show that the disposable income will
average approximately $6,000.00 a month. This amount is sufficient to pay only the secured
creditor, Wells Fargo.

The Debtor must also cure the arrearage with the landlord in order to assume the lease.
The Debtor is obtaining capital infusion from a third party for the amount owed. At the time of
the filing of this plan, the amount outstanding is $236,848.78. The capital infusion will be

sufficient to pay these funds and cure the outstanding obligation.

 

' The value of the accounts receivable it negligible as it appears uncollectible.

4

 
Case 20-19106-SMG Doc85 Filed 11/19/20 Page 5 of 10

ARTICLE V

CLASSIFICATION OF CLAIMS AND INTERESTS

5.1 Class 1. The allowed secured claim of Wells Fargo to the extent allowed as a
secured claim under § 506 of the Code.

5.2 Class 2. The general unsecured creditors.
5.3 Class 3. The interests of the equityholder in the the estate.
ARTICLE VI

TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
U.S. TRUSTEES FEES, AND PRIORITY TAX CLAIMS
6.1 Unclassified Claims. Under § 1123(a)(1), administrative expense claims, and priority tax
claims are not in classes.
6.2 Administrative Expense Claims. All other holders of administrative expense claims
allowed under § 503 of the Code will be paid in full on the effective date of this Plan (as defined
in Article VID, in cash, or upon such other terms as may be agreed upon by the holder of the claim

and the Debtor.

ARTICLE VII
TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN
The Plan shall provide for the payment of all expenses of this proceeding. The
accompanying Plan of Reorganization divides creditors into the following classes:
Class 1 — The allowed secured claim of Wells Fargo $480,089.03 will be paid over 10 4
years. The loan will be amortized at 6% over 10 years. The Debtor will make interest only
payments in the amount of $2,400.45 per month on December 1, 2020 through and including June

1, 2021. Thereafter, the payments will be $5,571.56 per month on the first (1") day of each month

 
Case 20-19106-SMG Doc85 Filed 11/19/20 Page 6 of 10

through November 1, 2030. At the end of the foregoing repayment term, the secured claim in this
bankruptcy estate only will be deemed to be fuily satisfied. |

Wells Fargo’s shall continue to have an allowed post-petition security interest and lien, to
and against any and all assets of the Debtor, to the same extent and priority as Wells Fargo’s
properly perfected pre-petition security interest in all assets of the Debtor. The assets of the Debtor
may not be sold or refinanced without proper notice and further order of the Court and written
authorization of Wells Fargo.

Nothing herein shall modify or impair the mortgage lien of Wells Fargo on that certain real
property described as follows:

LOT 7, LESS THE WEST 5 FEET, BLOCK 39, IMPERIAL POINT
2ND SECTION, ACCORDING TO THE PLAT THEREOF,
RECORDED IN PLAT BOOK 54, PAGE 19, OF THE PUBLIC
RECORDS OF BROWARD COUNTY, FLORIDA.

Nothing herein shalt modify or impair the personal guarantees of Wells Fargo held against
EDDY MANZO-BERDING and JENS A. BERDING for the subject loan between the parties
herein. The overall claim amount of Wells Fargo shall remain intact and in the original amount
due as of the date of this bankruptcy filing solely as to the above real property and personal
guarantees that are outside the jurisdiction of the bankruptcy court in this case. Payments made
pursuant to this Plan will be credited against the overall amount due to Wells Fargo under the loan

documentation; however, the converse shall not apply such that external payments shall not be

credited against payments due under this Plan.
This class is impaired.

Class 2 — General unsecured creditors. General unsecured creditors’ claims exceed

$1,000,000.00. The Debtor cannot make a meaningful distribution to creditors. Consequently,

 
Case 20-19106-SMG Doc85 Filed 11/19/20 Page 7 of 10

the creditors will receive no distribution. If the Debtor is successful in its litigation with the
landlord and receives a recovery, the net proceeds will be dedicated to the payment to unsecured
creditors on a pro-rata basis within fourteen (14) days of receipt of cleared funds by the Debtor.
This class is impaired.

Class 3 — The equityholder of the Debtor shall retain its interest in the estate.

ARTICLE VIII

ALLOWANCE AND DISALLOWANCE OF CLAIMS

 

5.1 Disputed Claim. A disputed claim is a claim that has not been allowed or disallowed by
a final non-appealable order, and as to which either: (i) a proof of claim has been filed or
deemed filed, and the Debtor or another party in interest has filed an objection; or Gi) no proof
of claim has been filed and the Debtor has scheduled such claim as disputed, contingent, or
unliquidated.
5.2 Delay of Distribution on a Disputed Claim. No distribution will be made on account of a
disputed claim unless such claim is allowed by a final non-appealable order.
5.3 Settlement of Disputed Claims. The Debtor will have the power and authority to settle
and compromise a disputed claim with court approval and compliance with Rule 9019 of the
Federal Rules of Bankruptcy Procedure.

ARTICLE IX

PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

Assumed Executory Contracts and Unexpired Leases.

The Debtor has a commercial lease with MDG Powerline Holdings, which will be

assumed in accordance with the terms agreed upon by the parties, including the prompt cure of

 
Case 20-19106-SMG Doc85 Filed 11/19/20 Page 8 of 10

outstanding obligations on or before confirmation.
The Debtor has leases with AT&T; CenterEdge; Spotify and Xobee. Ail of these leases
or contracts will be assumed upon confirmation.

ARTICLE X

GENERAL PROVISIONS
7.1 Definitions and Rules of Construction. The definitions and rules of construction set forth
in §§ 101 and 102 of the Code shall apply when terms defined or construed in the Code are used
in this Plan and they are supplemented by the following definitions:
7.2 Effective Date of Plan. The effective date of this Plan shall be the first business day
following fourteen (14) days after entry of the order of confirmation. However, if a stay of the
confirmation order is in effect on that date, the effective date will be the first business day after
that date on which no stay of the confirmation order is in effect, provided that the confirmation
order has not been vacated.
73 Severability. If any provision in this Plan is determined to be unenforceable, the
determination will in no way limit or affect the enforceability and operative effect of any other
provision of this Plan.
7.4 Captions. The headings contained in this Plan are for convenience of reference only and
de not affect the meaning or interpretation of this Plan.
7.5 Controlling Effect, Unless a rule of law or procedure is supplied by federal law Gncluding
the Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of Florida govern |
this Plan and any agreements, documents, and instruments executed in connection with this Plan,
except as otherwise provided in this Plan.

7.6 Binding Effect of the Plan. The provisions of this Plan shall be binding upon the Debtor

 
Case 20-19106-SMG Doc85 Filed 11/19/20 Page 9 of 10

and all Creditors receiving treatment under the Plan and shall inure to the benefit of the

“ope eco cree) ygyrannn anne ight Bsn === SEE Hat AARNE

Reorganized Debtor, their predecessors, successots, assigns, agents, officers and partners.
7.7 The Debtors may settle, enforce, or adjust any claim or interest which belonged to the
Debtor or to the estate prior to confirmation.

ARTICLE XI

DISCHARGE

If the Debtor’s Plan is confirmed under 11 U.S.C. § 1191(a), on the effective date of the
Plan, the Debtor will be discharged from any debt that arose before confirmation of this Plan to
the extent specified in 11 U.S.C. § 1141(d)(1)(A), except that the Debtor will not be discharged of
any debt: (i) imposed by this Plan; or (ii) to the extent provided in § 1141(d)(6).

If the Debtor’s Plan is confirmed under 11 U.S.C. § 1191(b), confirmation of this Plan does
not discharge any debt provided for in this Pian until the court grants a discharge on completion
of all payments due within the first 3 years of this Plan, or as otherwise provided in § 1192 of the
Code. The Debtor will not be discharged from any debt: (@) on which the last payment is due after
the first 3 years of the plan, or as otherwise provide in § 1192; or (ii) excepted from discharge
under § 523(a) of the Code, except as provided in Rule 4007(c) of the Federal Rules of Bankruptcy

Procedure.

The discharge will be fully effective against all creditors regardless of whether they have
Case 20-19106-SMG Doc85 Filed 11/19/20 Page 10 of 10

voted to accept or reject the Plan and regardless of whether the Plan is confirmed by
consent or by resort to the provisions of § 1129(b) of the Bankruptcy Code. Except as
otherwise provided in the Plan, the confirmation of the Plan vests all of the property of the

estate in the Debtor free of liens.

Respectfully submitted

Séven Stars on the xdson Corp,
By Jens Berding, Presidént

BRIAN K. MCMAHON, P.A,
1401 Forum Way, 6" Floor
West Palm Beach, FL 33401
Tel (561) 478-2500

Fax (561) 478-3111

briankmmemahongigmail com

_/s/ Brian K. McMahon
Brian K. McMahon
FL Bar No. 853704

 

 
